Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered December 13, 2000, convicting defendant, upon his guilty plea, of sodomy in the first degree (five counts), sexual abuse in the *292first degree (two counts), and endangering the welfare of a child, and sentencing him to an aggregate term of 3 to 6 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Cruickshank, 105 AD2d 325, 334 [1985], affd 67 NY2d 625 [1986]), where he violated the terms of his presentencing release by continuing his use of marijuana, being arrested on new charges and by failing to attend a treatment program as required. We perceive no basis for reducing the sentence. Concur — Nardelli, J.P., Sullivan, Rosenberger, Wallach and Gonzalez, JJ.